                   Case 4:19-cv-00289-DMR Document 1 Filed 01/16/19 Page 1 of 14



 1   Mark L. Javitch (CA SBN 323729)
     210 S Ellsworth Ave #486
 2   San Mateo, CA 94401
     Telephone: 402-301-5544
 3   Facsimile: 402-396-7131
     javitchm@gmail.com
 4   Plaintiff/Attorney

 5                                  UNITED STATES DISTRICT COURT

 6                              NORTHERN DISTRICT OF CALIFORNIA

 7                                     SAN FRANCISCO DIVISION

 8
                                                     )
 9   Mark L. Javitch,                                ) Case Number:
                                                     )
10                                                   )
                       Plaintiff,                    )
11                                                   )
              vs.                                    ) COMPLAINT
12                                                   )
     DENTEMAX, LLC                                   ) JURY TRIAL DEMANDED
13   ADROIT HEALTH GROUP, LLC                        )
     ADROIT HEALTH SOLUTIONS, LLC                    )
14   ADROIT HEALTHCARE, LLC                          )
     ADROIT INSURANCE SOLUTIONS,                     )
15   LLC                                             )
                                                     )
16                     Defendants.                   )
                                                     )
17                                                   )
                                                     )
18

19            1.       Plaintiff Mark L. Javitch (“Plaintiff”) brings this Complaint and Demand for
20   Jury Trial against Defendant DENTEMAX, LLC (Defendant “Dentemax”), Defendant
21   ADROIT HEALTH GROUP, LLC, Defendant ADROIT HEALTH SOLUTIONS, LLC,
22   Defendant ADROIT HEALTHCARE, LLC, Defendant ADROIT INSURANCE SOLUTIONS,
23   LLC (the “Adroit Defendants”) and (together “Defendants”) to stop placing hundreds of calls
24   to Plaintiff’s cellular telephone and to obtain redress as authorized by statute.
25

26

27

28
     COMPLAINT                                                   CASE NO.:

     Page 1
                   Case 4:19-cv-00289-DMR Document 1 Filed 01/16/19 Page 2 of 14



 1                                      NATURE OF THE ACTION

 2

 3            2.       Defendants sell and operate dental plans that offer discounts to consumers on

 4   common dental services. As a part of marketing their products and services, Defendants and

 5   their agents placed hundreds of calls to Plaintiff’s cell phone. When Plaintiff answered,

 6   Defendants played Plaintiff a prerecorded voice advertisement.

 7            3.       Unfortunately, Defendants did not obtain consent from Plaintiff prior to calling

 8   his cell phone hundreds of times, and Defendants are therefore liable for many common law

 9   torts and in violation of many federal and state statutes, including the Telephone Consumer

10   Protection Act, 47 U.S.C. § 227 (the “TCPA”).

11            4.       Congress enacted the TCPA in 1991 to restrict the use of sophisticated

12   telemarketing equipment that could target millions of consumers en masse. Congress found

13   that these calls were not only a nuisance and an invasion of privacy to consumers specifically

14   but were also a threat to interstate commerce generally. See S. Rep. No. 102-178, at 2-3

15   (1991), as reprinted in 1991 U.S.C.C.A.N. 1968, 1969-71.

16            5.       The TCPA targets unauthorized calls exactly like the ones alleged in this case,

17   based on Defendants’ use of technological equipment to send hundreds of prerecorded voice

18   advertisements to Plaintiff’s cell phone without his consent.

19            6.       By placing the calls at issue, Defendants have violated the privacy and statutory

20   rights of Plaintiff and caused him to suffer damages that are actual and recognized by statute.

21            7.       Plaintiff therefore seeks an injunction requiring Defendants to stop calling his

22   cell phone, as well as an award of actual and statutory damages, civil penalties, costs and

23   reasonable attorneys’ fees.

24

25

26

27

28
     COMPLAINT                                                   CASE NO.:

     Page 2
                   Case 4:19-cv-00289-DMR Document 1 Filed 01/16/19 Page 3 of 14



 1                                                      PARTIES

 2

 3            8.        Plaintiff Mark Javitch is a natural person and is a citizen of the Northern District

 4   of California.

 5            9.        Defendant DENTEMAX, LLC is a limited liability company organizing and

 6   existing under the laws of the State of Delaware with its principal place of business at 25925

 7   Telegraph Road, Suite 400, Southfield, Michigan 48033.

 8            10.       Defendant ADROIT HEALTH GROUP, LLC is a limited liability company

 9   organizing and existing under the laws of the State of Texas with its principal place of business

10   at 1575 Heritage Drive, Ste 200, McKinney, TX 75069-3388.

11            11.       Defendant ADROIT HEALTH SOLUTIONS, LLC is a limited liability

12   company organizing and existing under the laws of the State of Texas with its principal place

13   of business at 1575 Heritage Drive, Ste 200, McKinney, TX 75069-3388.

14            12.       Defendant ADROIT HEALTHCARE, LLC is a limited liability company

15   organizing and existing under the laws of the State of Texas with its principal place of business

16   at 1575 Heritage Drive, Ste 200, McKinney, TX 75069-3388.

17            13.       Defendant ADROIT INSURANCE SOLUTIONS, LLC is a limited liability

18   company organizing and existing under the laws of the State of Texas with its principal place

19   of business at 1575 Heritage Drive, Ste 200, McKinney, TX 75069-3388.

20

21                                          JURISDICTION AND VENUE

22

23            14.       This Court has federal subject matter jurisdiction under 28 U.S.C. § 1331, as

24   this action arises under the Telephone Consumer Protection Act, 47 U.S.C. § 227, which is a

25   federal statute.

26            15.       This Court has supplemental jurisdiction over all Plaintiff’s California and

27   common law claims under 28 U.S.C. § 1367(a) because they are so related to the TCPA claims

28
     COMPLAINT                                                      CASE NO.:

     Page 3
               Case 4:19-cv-00289-DMR Document 1 Filed 01/16/19 Page 4 of 14



 1   in this action that arise under the Court’s original jurisdiction that they form part of the same

 2   case or controversy under Article III.

 3            16.    This Court has personal jurisdiction over Defendants because they conduct

 4   business in this District and in the State of California and because the events giving rise to this

 5   lawsuit occurred in this District.

 6            17.    Venue is proper in this District pursuant to 28 U.S.C. § 1391(b) because

 7   Defendants regularly conducts business in the State of California and in this District, and

 8   because the wrongful conduct giving rise to this case occurred in this District.

 9

10                   DEFENDANTS CALL PLAINTIFF HUNDREDS OF TIMES

11

12            18.    On January 14, 2019, Plaintiff was at his home in San Mateo County,

13   California. Plaintiff received a call from Defendants at 11:15 a.m. on his cell phone.

14            19.    When Plaintiff answered the call, he heard a prerecorded voice message.

15            20.    Plaintiff was familiar with the prerecorded message because he had heard it

16   hundreds of times before.

17            21.    Defendants had called Plaintiff’s phone 2-3 times daily for more than a year.

18            22.    The prerecorded voice was very distinctive, so it was easy to remember and

19   equally as annoying.

20            23.    The prerecorded voice was a casual young man who started the recording each

21   time by saying “hey, it’s Brandon,” before explaining Defendants’ advertisement.

22            24.    Plaintiff usually hung up when “Brandon” called, feeling tricked into answering

23   Defendants’ phone calls that wasted his time and prevented him from using his phone

24   legitimately.

25            25.    Brandon’s voice prompted Plaintiff to “press one” to learn more.

26            26.    Plaintiff pressed one and was then connected with a live telemarketing agent.

27            27.    The agent offered a dental plan from Defendants that covered some of the costs

28   of fillings, extractions, bridges, dentures, and complex oral surgery.
     COMPLAINT                                                  CASE NO.:

     Page 4
               Case 4:19-cv-00289-DMR Document 1 Filed 01/16/19 Page 5 of 14



 1            28.   The agent then directed Plaintiff to a1healthcare.com, one of the websites

 2   operated by and selling products by Defendants.

 3

 4       DEFENDANTS FALSIFIED AND ROTATED THEIR CALLER ID NUMBERS

 5

 6            29.   Not only did Defendants call Plaintiff’s phone hundreds of times when Plaintiff

 7   was trying to screen Defendants’ calls, Defendants used tactics to trick Plaintiff into answering

 8   their calls more often.

 9            30.   Defendants placed this particular January 14th phone call from the phone

10   number 402-928-5520, which was similar to Plaintiff’s number – who also has a “402” area

11   code.

12            31.   Plaintiff is more likely to answer a call from the “402” area code – because of

13   his contacts in that area code, Plaintiff is inclined to believe that it could be an important call

14   from someone that he knows.

15            32.   Defendants concealed their actual phone number and “spoofed” a phone number

16   beginning with “402” in order to trick Plaintiff into answering a familiar number.

17            33.   When Plaintiff answered their cell phone thinking a real person was calling,

18   Defendants pulled a bait and switch by playing a prerecorded advertisement.

19            34.   Sometimes Plaintiff was tricked so badly that he actually put legitimate callers

20   on hold or asked to call them back because he thought a real person was calling, when it was

21   only “Brandon,” Defendants’ automated caller.

22            35.   Upon information and belief, Defendants do not have a call center in the “402”

23   area code, therefore the purpose of calling Plaintiff from this area code could only have been to

24   harass and deceive Plaintiff into answering a call he was attempting to screen.

25            36.   Defendants’ “402” number was “spoofed” because calling the number back

26   does not dial a valid number.

27            37.   As an additional measure, Plaintiff also tried to defend against Defendants’

28   harassing calls by blocking their number using his cell phone.
     COMPLAINT                                                  CASE NO.:

     Page 5
               Case 4:19-cv-00289-DMR Document 1 Filed 01/16/19 Page 6 of 14



 1            38.   However, Defendants next bad faith tactic thwarted Plaintiff’s legitimate efforts

 2   to block Defendants’ number.

 3            39.   Defendants often used a fresh bank of “402” numbers in calling Plaintiff so that

 4   even if Plaintiff blocked Defendants’ number, Defendants would just call from another “402”

 5   number. So effectively, Plaintiff could not block Defendants’ number. Thus, each new phone

 6   call from a new “402” number would be a fresh dirty trick played on Plaintiff to induce him to

 7   answer.

 8

 9                                        FIRST CAUSE OF ACTION
                               Willful and/or Knowing Violation of 47 U.S.C. § 227
10                                 Telephone Consumer Protection Act of 1991
                                              (Against all Defendants)
11

12
              40.   Plaintiff incorporates the foregoing allegations as if fully set forth herein.
13
              41.   Defendants and/or their agents placed hundreds of telephone calls to Plaintiff’s
14
     cellular telephone.
15
              42.   Plaintiff never consented to receive calls from Defendants. Plaintiff has no
16
     relationship with Defendants.
17
              43.   Defendants’ calls were made for the purpose of marketing and advertising
18
     Defendants’ dental plans. These calls constituted commercial advertising and telemarketing as
19
     contemplated by the TCPA.
20
              44.   Defendants played a prerecorded voice message to Plaintiff’s cell phone as
21
     proscribed by 47 U.S.C. § 227(b)(1)(A)(iii).
22
              45.   As a result of its unlawful conduct, Defendants repeatedly invaded Plaintiff’s
23
     personal privacy, causing him to suffer damages and, under 47 U.S.C. § 227(b)(3)(B), entitling
24
     Plaintiff to recover $500 in civil penalties for each violation and an injunction requiring
25
     Defendants to stop their illegal calling.
26
              46.   Not only did Defendants make these violating calls, Defendants and/or their
27
     agents did so “knowingly” and/or “willfully” under 47 U.S.C. § 227(b)(3)(C).
28
     COMPLAINT                                                   CASE NO.:

     Page 6
                 Case 4:19-cv-00289-DMR Document 1 Filed 01/16/19 Page 7 of 14



 1              47.   Defendants’ “spoofing” of phone numbers to appear like familiar numbers to

 2   Plaintiff and Defendants’ use of fresh 402 numbers to thwart Plaintiff’s call blocking are bad

 3   faith tactics that show Defendants’ conduct is knowing and willful under 47 U.S.C. §

 4   227(b)(3)(C).

 5              48.   If the court finds that Defendants willfully or knowingly violated this

 6   subsection, the court may exercise its discretion to increase the amount of the award from $500

 7   to $1500 per violation under 47 U.S.C. § 227(b)(3)(C).

 8

 9                                        SECOND CAUSE OF ACTION
                                       Violation of California Do Not Call Law
10                                         Cal. Bus. & Prof. Code §17592
                                               (Against all Defendants)
11

12              49.   Plaintiff incorporates the foregoing allegations as if fully set forth herein.

13              50.   Cal. Bus & Prof. Code §17592(c)(1) prohibits telemarketers from calling

14   California cell phones on the federal “Do Not Call” list and attempting to sell services.

15              51.   Plaintiff registered his cell phone number on the Federal Do Not Call List in

16   February 2012.

17              52.   Plaintiff has lived in California since 2013.

18              53.   Therefore, Defendants have repeatedly violated §17592(c)(1) by calling

19   Plaintiff’s cell phone hundreds of times attempting to sell dental plans.

20              54.   Plaintiff has and continues to incur damages that are actual and recognized by

21   statute.

22

23                                         THIRD CAUSE OF ACTION
                                    Violation of California False Advertising Law
24                                         Cal. Bus. & Prof. Code §17500
                                               (Against all Defendants)
25

26              55.   Plaintiff incorporates the foregoing allegations as if fully set forth herein.
27              56.   The California False Advertising Law generally prohibits “unfair, deceptive,
28   untrue or misleading advertising.” Cal. Bus. & Prof. Code §17500.
     COMPLAINT                                               CASE NO.:

     Page 7
               Case 4:19-cv-00289-DMR Document 1 Filed 01/16/19 Page 8 of 14



 1            57.   Defendants’ calls to Plaintiff constitute direct advertising statements.

 2            58.   Defendants’ advertising statements are untrue or misleading, and a reasonable

 3   person is likely to be misled or deceived.

 4            59.   Defendants knew, or by the exercise of reasonable care should have known, that

 5   the statements were untrue or misleading.

 6            60.   Defendants’ false statements were material in Plaintiff’s decision to answer the

 7   phone.

 8            61.   Plaintiff did so answer the phone based on Defendants’ misrepresentation and

 9   has and continues to incur actual and statutory damages as a result.

10

11                                      FOURTH CAUSE OF ACTION
                            Fraudulent Violation of California Unfair Competition Law
12                                       Cal. Bus. & Prof. Code §17200
                                             (Against all Defendants)
13

14
              62.   Plaintiff incorporates the foregoing allegations as if fully set forth herein.
15
              63.   The fraudulent prong of California’s Unfair Competition Law prohibits business
16
     practices that are likely to deceive the public.
17
              64.   Defendants’ calls to Plaintiff from fake phone numbers to trick him into
18
     answering illegally-placed calls constitute a fraudulent business practices.
19
              65.   Defendants’ practice is fraudulent under this section because members of the
20
     public are likely to be deceived by this practice.
21
              66.   Plaintiff answered the phone hundreds of times based on Defendants’ deceptive
22
     business practice and has and continues to incur damages that are actual recognized by statute.
23
              67.   Plaintiff is entitled to restitution or injunctive relief under this section.
24

25

26

27

28
     COMPLAINT                                                    CASE NO.:

     Page 8
                 Case 4:19-cv-00289-DMR Document 1 Filed 01/16/19 Page 9 of 14



 1                                        FIFTH CAUSE OF ACTION
                               Unfair Violation of California Unfair Competition Law
 2                                        Cal. Bus. & Prof. Code §17200.
                                              (Against all Defendants)
 3

 4
                68.   Plaintiff incorporates the foregoing allegations as if fully set forth herein.
 5
                69.   The unfair prong of California’s Unfair Competition Law prohibits unfair
 6
     business practices that either offend an established public policy or that are immoral, unethical,
 7
     oppressive, unscrupulous or substantially injurious to consumers.
 8
                70.   Defendants’ calls to Plaintiff from fake phone numbers designed to trick him
 9
     into answering illegally-placed calls offend California’s public policy preference for California
10
     citizens to be free from harassment by telemarketers calling without their consent.
11
                71.   Defendants’ calls to Plaintiff from fake phone numbers to trick him into
12
     answering illegally placed calls is a business practice that is immoral, unethical, oppressive,
13
     unscrupulous, and substantially injurious to consumers.
14
                72.   The utility of Defendants’ illegal calls from fake phone numbers is very low (as
15
     the calls are outlowed) and is vastly outweighed by the serious gravity of harm in the incursion
16
     on Plaintiff’s privacy in being tricked into answering.
17
                73.   Plaintiff answered the phone hundreds of times based on Defendants’ unfair
18
     business practices and has and continues to incur damages that are actual and recognized by
19
     statute.
20
                74.   Plaintiff is entitled to restitution or injunctive relief under this section.
21

22
                                            SIXTH CAUSE OF ACTION
23                                       Intentional Fraud / Misrepresentation
                                                (Against all Defendants)
24
                75.   Plaintiff incorporates the foregoing allegations as if fully set forth herein.
25
                76.   Defendants made an intentionally false misrepresentation by calling Plaintiff
26
     from a Caller ID number that showed it originated from the same area code as Plaintiff’s cell
27
     phone.
28
     COMPLAINT                                                      CASE NO.:

     Page 9
                 Case 4:19-cv-00289-DMR Document 1 Filed 01/16/19 Page 10 of 14



 1              77.   Defendants had knowledge of the phone number’s falsity. Defendants called

 2   Plaintiff from his home town area code to trick him into answering. Defendants’ call center

 3   was not actually located in Plaintiff’s home town.

 4              78.   Defendants intended to defraud and induce Plaintiff’s reliance by persuading

 5   him to answer by falsely displaying a Caller ID number from his home town.

 6              79.   Since Plaintiff regularly gets legitimate calls from the same area code, Plaintiff

 7   justifiably relied on the misrepresentation in deciding to answer the call.

 8              80.   Plaintiff has and continues to incur damages that are actual and recognized by

 9   statute.

10

11                                       SEVENTH CAUSE OF ACTION
                                           Negligent Misrepresentation
12                                          (Against all Defendants)
13
                81.   Plaintiff incorporates the foregoing allegations as if fully set forth herein.
14
                82.   Defendants made a misrepresentation of existing fact when they called Plaintiff
15
     from a falsified area code.
16
                83.   Defendants lacked any reasonable grounds for believing it to be true that they
17
     were located in or calling from Plaintiff’s home town area code.
18
                84.   Defendants intended that Plaintiff rely on their misrepresentation in order to
19
     induce Plaintiff into answering the call and hearing Defendants’ advertising
20
                85.   Defendants efforts at spoofing and using fresh 402 numbers was a bad faith
21
     effort to further the effectiveness of Defendants’ illegal conduct by sabotaging Plaintiff’s
22
     legitimate efforts to screen calls from Defendants.
23
                86.   Plaintiff effectively had no way to screen Defendants’ calls because he could
24
     not distinguish between legitimate and fraudulent calls from Plaintiff’s area code.
25
                87.   Seeing the misrepresented “local” area code, Plaintiff justifiably relied on
26
     Defendants’ misrepresentation in deciding to answer Defendants’ calls.
27

28
     COMPLAINT                                                     CASE NO.:

     Page 10
               Case 4:19-cv-00289-DMR Document 1 Filed 01/16/19 Page 11 of 14



 1          88.     As a result of being called on his cell phone and hearing Defendants’

 2   prerecorded advertisements hundreds of times, Plaintiff has incurred and continues to incur

 3   damages that are actual and recognized by statute.

 4

 5                                      EIGHTH CAUSE OF ACTION
                                                 Negligence
 6                                         (Against all Defendants)
 7
            89.     Plaintiff incorporates the foregoing allegations as if fully set forth herein.
 8
            90.     Defendants had a legal duty to use due care in their dealings with Plaintiff.
 9
            91.     Defendants breached that duty by calling Plaintiff’s cell phone hundreds of
10
     times in violation of state and federal statutes and causing liability for common law torts.
11
            92.     Defendants’ breach was the proximate or legal cause of Plaintiff’s injury.
12
            93.     Plaintiff has incurred and continues to incur damages that are actual and
13
     recognized by statute.
14

15
                                         NINTH CAUSE OF ACTION
16                                             Gross Negligence
                                            (Against all Defendants)
17
            94.     Plaintiff incorporates the foregoing allegations as if fully set forth herein.
18
            95.     Not only was Defendants’ conduct towards Plaintiff negligent, as alleged above,
19
     it was grossly negligent.
20
            96.     By intentionally designing a bad-faith strategy of calling Plaintiff from rotating,
21
     familiar-looking Caller ID numbers designed to trick Plaintiff into answering Defendants’ calls
22
     and preventing him from screening, and indeed succeeding hundreds of times in getting
23
     Plaintiff to answer and necessitating a federal lawsuit, Defendants’ conduct is such an extreme
24
     departure from the ordinary standard of care owed to Plaintiff that it constitutes gross
25
     negligence.
26
            97.     Plaintiff has and continues to incur damages that are actual and recognized by
27
     statute as a result of Defendants’ gross negligence.
28
     COMPLAINT                                                   CASE NO.:

     Page 11
                 Case 4:19-cv-00289-DMR Document 1 Filed 01/16/19 Page 12 of 14



 1                                    TENTH CAUSE OF ACTION
                           Unlawful Violation of California Unfair Competition Law
 2                                    Cal. Bus. & Prof. Code §17200.
                                           (Against all Defendants)
 3

 4              98.    Plaintiff incorporates the foregoing allegations as if fully set forth herein.

 5              99.    The unlawful prong of California Business and Professions Code §17200

 6   prohibits any unlawful business practice.

 7              100.   Each of Defendants’ hundreds of violations of 47 U.S.C. §227(b)(1)(A)(iii),

 8   Cal. Civ. Code §17592(c)(1), Cal. Civ. Code §17500, and their intentional fraud, negligent

 9   misrepresentation, negligence, and gross negligence vis a vis Plaintiff as described herein all

10   constitute separate and cumulative violations of §17200.

11              101.   Plaintiff has and continues to incur damages that are actual and recognized by

12   statute.

13              102.   Plaintiff is authorized to pursue a private right of action against Defendant

14   under §17204.

15              103.   Plaintiff is also entitled to injunctive relief under this section.

16

17                                          PRAYER FOR RELIEF

18

19              104.   WHEREFORE, Plaintiff Mark Javitch prays for the following relief:

20                     a) An injunction requiring Defendants to cease all calls to Plaintiff;

21                     b) An order declaring that Defendants’ actions, as set out above, knowingly

22                         and willfully violate the TCPA;

23                     c) An order declaring that Defendants’ actions, as set out above, violate

24                         California’s Do Not Call Law §17592(c)(1);

25                     d) An order declaring that Defendants’ actions, as set out above, violate the

26                         unfair prong of California’s Unfair Competition Law §17200, and that

27                         Plaintiff is entitled to injunctive relief;

28
     COMPLAINT                                                           CASE NO.:

     Page 12
               Case 4:19-cv-00289-DMR Document 1 Filed 01/16/19 Page 13 of 14



 1                   e) An order declaring that Defendants’ actions, as set out above, violate the

 2                       fraudulent prong of California’s Unfair Competition Law §17200 and that

 3                       Plaintiff is entitled to injunctive relief;

 4                   f) An order declaring that Defendants’ actions, as set out above, cause

 5                       Defendants liability for intentional misrepresentation and fraud;

 6                   g) An order declaring that Defendants’ actions, as set out above, cause

 7                       Defendants liability for negligent misrepresentation;

 8                   h) An order declaring that Defendants’ actions, as set out above, cause

 9                       Defendants liability for negligence;

10                   i) An order declaring that Defendants’ actions, as set out above, cause

11                       Defendants liability for gross negligence;

12                   j) An order declaring that Defendants’ actions, as set out above, violate the

13                       unlawful prong of California’s Unfair Competition Law §17200 and that

14                       Plaintiff is entitled to injunctive relief;

15                   k) An award of actual and/or statutory damages and civil penalties;

16                   l) An award of reasonable attorneys’ fees and costs; and

17                   m) Such other and further relief that the Court deems reasonable and just.

18

19                                             JURY DEMAND

20   Plaintiff requests a trial by jury of all claims that can be so tried.

21

22   Dated: January 16, 2019

23                                                    Respectfully submitted,

24

25                                                    MARK L. JAVITCH

26

27                                                    By: /s/ Mark L. Javitch        .

28                                                    Mark L. Javitch (SBN 323729)
     COMPLAINT                                                         CASE NO.:

     Page 13
               Case 4:19-cv-00289-DMR Document 1 Filed 01/16/19 Page 14 of 14



 1                                         Mark L. Javitch, Attorney at Law
                                           210 S. Ellsworth Ave #486
 2                                         San Mateo CA 94401
                                           Tel: 402-301-5544
 3
                                           Fax: 402-396-7131
 4                                         Plaintiff/Attorney

 5

 6

 7

 8

 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28
     COMPLAINT                                        CASE NO.:

     Page 14
